                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 2/5/2019
 AFERDITA COLLAKU,                                              :
                                                                :
                                              Petitioner,       :
                                                                :      18-CV-4054 (VEC)
                            -against-                           :
                                                                :    OPINION AND ORDER
 TEMCO SERVICE INDUSTRIES, INC.,                                :
                                                                :
                                              Respondent. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Petitioner Aferdita Collaku, a former employee of Respondent Temco Service Industries,

Inc. (“Temco”), brought this petition in New York state court under Section 7511 of the New

York Civil Practice Law and Rules, seeking to vacate an arbitrator’s decision issued pursuant to

a collective-bargaining agreement (“CBA”). Dkt. 5 ex. 2 (Verified Pet.). Temco removed the

petition to this Court, asserting that although Petitioner’s claim is styled as one arising under

state law, it is actually a federal cause of action “over which this Court has jurisdiction under

Section 301(a) of the Labor Management Relations Act (‘LMRA’)” and is thus removable to this

Court pursuant to 28 U.S.C. §§ 1441 and 1446. Dkt. 5 (Am. Notice of Removal) at 2-3.

Petitioner’s motion to remand the case to New York Supreme Court, Dkts. 11-12, is DENIED.

        Consistent with this Court’s order, see Dkt. 10, the parties’ briefing on the remand

motion also addressed whether Respondent defaulted on this petition while the case was in state

court and, if so, whether Respondent must formally move to vacate the default under Fed. R.

Civ. P. 55(c) and 60(b) to further litigate this case. For the reasons that follow, the Court holds

that Respondent did not default while in state court and that any motion to vacate is unnecessary.




                                                  Page 1 of 15
                                                 BACKGROUND

         Although the parties dispute the veracity of Petitioner’s underlying grievances against

Respondent, the procedural history of this case is generally undisputed.

         Petitioner was employed by Respondent as a cleaner, supervisor, and foreperson between

2004 and 2014. Dkt. 5 ex. 2 (Verified Pet.) ¶ 11. In November 2014, Petitioner sued

Respondent in New York Supreme Court alleging that Respondent had violated her rights under

the New York City Human Rights Law (“NYCHRL”) and the New York State Human Rights

Law (“NYSHRL”). See Dkt. 5 ex. 5 (Summons & Compl.). Respondent moved to compel

arbitration of Petitioner’s claims, asserting (1) that Petitioner was subject to a CBA between a

labor union representing Petitioner and a multi-employer bargaining group of which Respondent

was a member, and (2) that Petitioner’s NYCHRL and NYSHRL claims were subject to the

mandatory-arbitration clause contained in the CBA. See App. A (State Court Mem. in Supp. of

Mot. to Dismiss) at 2-3, 6-8. 1 The parties then stipulated to submit Petitioner’s claims to

arbitration pursuant to the CBA and to stay Petitioner’s lawsuit pending the outcome of

arbitration. 2 See Dkt. 13 ex. A (stipulation).

         Arbitration proceedings took place on two of Petitioner’s NYCHRL claims only. 3 See

Dkt. 12 (Mem. in Supp. of Mot. to Remand) at 2. After taking evidence, the arbitrator decided

that Respondent had not violated the NYCHRL and dismissed Petitioner’s claims. See Dkt. 5 ex.



1
         The Court takes judicial notice of Respondent’s motion. See Int’l Star Class Yacht Racing Ass’n v. Tommy
Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998).
2
            Petitioner’s submissions in this Court appear somewhat agnostic on whether the arbitration was actually
mandated by the CBA. Her petition, however, confirms that the arbitration was “conducted pursuant to a collective
bargaining agreement with a mandatory arbitration clause between Respondent Temco Service Industries,
Inc. . . . and its employees, including Petitioner Aferdita Collaku.” Dkt. 5 ex. 2 (Verified Pet.) ¶ 2; see also id. ¶ 33
(acknowledging that “the parties engaged in mandatory arbitration”).
3
          It appears that Petitioner abandoned her NYSHRL claims and all but two of her NYCHRL claims before
the arbitration occurred. The abandoned claims are not at issue here.


                                                     Page 2 of 15
4 (Op. & Order). The arbitrator’s reasoning is irrelevant to resolving Petitioner’s motion to

remand, so the Court will not recount it here.

       On April 6, 2018, Petitioner filed this action in New York Supreme Court, requesting that

the arbitrator’s decision be vacated under N.Y. C.P.L.R. section 7511(b)(1). Dkt. 5 ex. 2

(Verified Pet.). Petitioner’s notice of the petition purported to set a deadline of April 30, 2018,

for Respondent to respond, see id. ex. 1 (Notice of Pet.) at 1, but Respondent did not appear or

file any responsive papers by that date, see Dkt. 5 (Am. Notice of Removal) ¶ 8; Dkt. 14 (Mem.

in Opp. to Mot. to Remand) at 9. Instead, on May 6, 2018, Respondent filed a notice of removal.

See Dkt. 1 (Notice of Removal). Respondent’s amended removal notice contends that this Court

has federal-question jurisdiction because Petitioner’s Section 7511 claim challenges an arbitral

award issued pursuant to an arbitration agreement contained in a CBA and is, therefore,

completely preempted by Section 301 of the LMRA. See Dkt. 5 (Am. Notice of Removal) ¶¶ 4-

7.

       After an initial pre-trial conference, Petitioner filed this motion to remand, contending

that Section 301 does not completely preempt her N.Y. C.P.L.R. section 7511(b)(1) petition and

that this Court therefore lacks subject-matter jurisdiction. Dkt. 12 (Mem. in Supp. of Mot. to

Remand). Petitioner does not contest the timeliness of the removal or Respondent’s compliance

with the procedures laid out in 28 U.S.C. §§ 1441 and 1446.

                                          DISCUSSION

       “The federal courts are under an independent obligation to examine their own

jurisdiction,” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990), and must do so before

reaching the merits, see Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93-102 (1998). The

Court therefore addresses first whether it has subject-matter jurisdiction over this petition and

thus whether Respondent properly removed it from state court. It will then turn to whether

                                            Page 3 of 15
Respondent defaulted in state court and, if so, whether Respondent must move to vacate that

default in order to contest Collaku’s petition in this Court.

   A. Subject-Matter Jurisdiction

       Because Respondent removed this case from state court, it “bears the burden of proving

that the case is properly in federal court.” United Food & Commercial Workers Union, Local

919 v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994). The Court

concludes that it has subject-matter jurisdiction over this petition under Section 301 of the

LMRA and thus that Respondent properly removed the action from state court to this Court

under 28 U.S.C § 1441.

       For an action properly to be removed to federal court, the action must be one that “could

have been originally filed in federal court”—that is, one over which a federal court could have

exercised original federal subject-matter jurisdiction. Hernandez v. Conriv Realty Assocs., 116

F.3d 35, 38 (2d Cir. 1997) (citing 28 U.S.C. § 1441(a)). In this case, because Respondent has not

demonstrated any basis for diversity jurisdiction under 28 U.S.C. § 1332, removal was proper

only if the case presents a federal question under 28 U.S.C. § 1331.

       Ordinarily, of course, the “presence or absence of federal-question jurisdiction is

governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists

only when a federal question is presented on the face of the plaintiff’s properly pleaded

complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). “Thus, a plaintiff may avoid

federal jurisdiction by pleading only state law claims, even where federal claims are also

available, and even if there is a federal defense.” Fax Telecommunicaciones Inc. v. AT&T, 138

F.3d 479, 486 (2d Cir. 1998) (citing Caterpillar, 482 U.S. at 392-93). A defendant is, in any

case, free to assert that the plaintiff’s state-law claims are preempted by federal law, but the

availability of that defense does not by itself give rise to federal-question jurisdiction. Cooper

                                            Page 4 of 15
Union Fed’n of Coll. Teachers, Local 2163 v. Cooper Union for the Advancement of Sci. & Art,

No. 18-CV-5891, 2019 WL 121000, at *2 (S.D.N.Y. Jan. 7, 2019).

         “There is an exception, however, to the general rule that the plaintiff is ‘master of the

claim.’” Whitehurst v. Staten Island Univ. Hosp., No. 18-CV-1090, 2018 WL 2744710, at *4

(E.D.N.Y. June 6, 2018) (citing Caterpillar, 482 U.S. at 392). Under the “artful-pleading

doctrine,” “a plaintiff cannot avoid removal . . . by framing in terms of state law a complaint the

‘real nature of which is federal, regardless of plaintiff’s characterization[,]’ or ‘by omitting to

plead necessary federal questions in a complaint.’” Id. (alterations omitted) (quoting Derrico v.

Sheehan Emergency Hosp., 844 F.2d 22, 27-28 (2d Cir. 1988)).

         “The artful-pleading doctrine includes within it the doctrine of complete preemption,”

Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 272 (2d Cir. 2005), under which a federal statute’s

preemptive force is “so extraordinary” that it “converts an ordinary state common-law complaint

into one stating a federal claim for purposes of the well-pleaded complaint rule,” Caterpillar,

482 U.S. at 386 (internal quotation marks omitted). Thus, if a plaintiff “raises . . . a completely

preempted state-law claim in his complaint, a court is obligated to construe the complaint as

raising a federal claim and therefore ‘arising under’ federal law.” Sullivan, 424 F.3d at 272.

Section 301 of the LMRA (29 U.S.C. § 185) is one of only three statutes that the U.S. Supreme

Court has held possesses “the requisite extraordinary preemptive force to support complete

preemption,” id., and the only such statute that could possibly apply to this action. Thus, for this

Court to have subject-matter jurisdiction over this petition, the state-law cause of action the

petition asserts must be completely preempted by Section 301(a) of the LMRA. 4




4
         29 U.S.C. § 185(a) provides that “[s]uits for violation of contracts between an employer and a labor
organization . . . may be brought in any district court of the United States having jurisdiction of the parties, without
respect to the amount in controversy or without regard to the citizenship of the parties.”


                                                    Page 5 of 15
       A state-law claim is completely preempted by Section 301(a) of the LMRA if the claim is

either (1) “founded directly on rights created by collective-bargaining agreements” or (2)

“substantially dependent on analysis of a collective-bargaining agreement.” Caterpillar, 482

U.S. at 394 (internal quotation marks omitted); Vera v. Saks & Co., 335 F.3d 109, 115-16 (2d

Cir. 2003). Consistent with this principle, a plaintiff covered by a CBA may bring a claim

“assert[ing] legal rights independent of that [CBA], including state-law contract rights,” without

triggering complete preemption under Section 301, “so long as the contract” underlying the

claim “is not a [CBA].” Caterpillar, 482 U.S. at 396 (emphasis and citation omitted). Section

301, in other words, does not “preempt state rules that proscribe conduct, or establish rights and

obligations, independent of a labor contract.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 212

(1985). Likewise, “the need merely to ‘consult’ or ‘refer’ to the CBA does not trigger

preemption.” Cooper Union Fed’n, 2019 WL 121000, at *2 (quoting Livadas v. Bradshaw, 512

U.S. 107, 124 (1994)). In contrast, however, “state-law rights and obligations that do not exist

independently of private agreements” and “as a result can be waived or altered by agreement of

private parties” are completely preempted by Section 301. Allis-Chalmers, 471 U.S. at 213

(emphasis added).

       Resolving the parties’ jurisdictional dispute requires properly characterizing the nature of

the right Petitioner seeks to vindicate. Petitioner asserts that “[a]t no point during the arbitration

or [this] proceeding has [she] alleged she was terminated in violation of rights conferred pursuant

to a CBA.” Dkt. 12 (Mem. in Supp. of Mot. to Remand) at 4-5. Rather, Petitioner says, she

“alleges violations of her rights pursuant to the [NY]CHRL—rights that are not conferred to her

by a contract and do not require an interpretation of any contract.” Id. at 5. The CBA is thus

“entirely irrelevant” to this petition, Petitioner asserts, and Section 301 therefore does not

preempt it. Dkt. 15 (Reply in Supp. of Mot. to Remand) at 1. Respondent takes a different view,

                                            Page 6 of 15
pointing out that Petitioner’s action “seeks to vacate an arbitration award rendered pursuant to a

collective bargaining agreement” and asserting that “[a]ssessment of an award rendered pursuant

to procedures and powers outlined in the CBA requires interpretation of the CBA, and thus

invokes jurisdiction under § 301.” Dkt. 14 (Mem. in Opp. to Mot. to Remand) at 4. Although

the Court disagrees with Respondent’s analysis, it agrees with Respondent’s ultimate conclusion.

       Petitioner’s argument elides a critical distinction between her underlying grievance and

this action. Petitioner’s November 2014 complaint in state court asserted several claims arising

under the NYCHRL and the NYSHRL. See Dkt. 5 ex. 5 (Summons & Compl.) at 11-21. It

nowhere asserted any claim concerning a violation of the CBA or any other contract to which

Petitioner may have been subject. Id. In contrast, her April 2018 petition to vacate the

arbitrator’s award—the petition now before this Court—contends that the arbitrator’s decision on

Petitioner’s NYCHRL claims was “irrational,” “not based in evidence or reason,” and “not

supported by the record.” Dkt. 5 ex. 2 (Verified Pet.) ¶¶ 33-37. The two proceedings are

fundamentally different: Petitioner’s November 2014 complaint sought to vindicate her right not

to be discriminated against in violation of the NYCHRL; her present petition seeks to enforce her

purported right to an arbitral decision that is rational and based in evidence and reason. It does

not resolve the jurisdictional question, therefore, to point out that Petitioner “alleges violations of

her rights pursuant to the [NY]CHRL” and that those rights “are not conferred to her by a

contract and do not require an interpretation of any contract.” Dkt. 12 (Mem. in Supp. of Mot. to

Remand) at 5. Petitioner’s broader objective is unquestionably to recover for NYCHRL

violations she alleges Respondent committed, and the NYCHRL itself undoubtedly “proscribe[s]

conduct, or establish[es] rights and obligations, independent of a labor contract.” Allis-

Chalmers, 471 U.S. at 212. But the object of this petition is to correct a purportedly irrational

and groundless decision by the arbitrator who addressed the merits of Petitioner’s NYCHRL

                                            Page 7 of 15
claims in the first instance. The relevant inquiry, then, is not whether Petitioner’s NYCHRL

rights exist independently of the parties’ CBA, but rather whether the arbitrator’s alleged

obligation to issue a rational decision based in evidence and reason, see Dkt. 5 ex. 2 (Verified

Pet.) ¶¶ 33-37—and Petitioner’s corresponding right to an arbitral award that is rational and

based in evidence and reason—is one that arises “independent of a labor contract,” Allis-

Chalmers, 471 U.S. at 212, or is “created by” the parties’ CBA, Caterpillar, 482 U.S. at 395. 5

         A deep dive into the origins of the arbitrator’s purported “rationality obligation,” as the

Court will hereafter refer to it, reveals that it does “not exist independently of” the parties’ CBA,

Allis-Chalmers, 471 U.S. at 213, and that this petition, which seeks to enforce that obligation, is

instead a “claim[] founded directly on rights created by” a CBA, Caterpillar, 482 U.S. at 394.

New York courts have long required an arbitrator to reach a rational decision when resolving a

dispute and, consequently, have long recognized their own complementary authority to vacate or

modify an arbitral award that violates that obligation. See, e.g., Wilkins v. Allen, 62 N.E. 575,

576 (N.Y. 1902) (“[A] court will not open an award unless perverse misconstruction or positive

misconduct upon the part of the arbitrator is plainly established, or there is some provision in the

agreement of submission authorizing it.”). The modern statute governing New York courts’

authority in this area, however—Section 7511(b)—does not mention any rationality obligation.

Instead, by its own terms, Section 7511(b) permits vacatur of an arbitral award only on the


5
          In referring to this obligation as an “alleged” one, the Court does not mean to suggest that arbitrators are
free to act irrationally, arbitrarily, and without regard to evidence or reason. Petitioner contends that New York law
imposed a duty on the arbitrator rationally to resolve her claims and that the award must be vacated under Section
7511(b) because the arbitrator breached that duty. But if Section 301 of the LMRA completely preempts
Petitioner’s Section 7511(b) action because it is “founded directly on rights created by collective-bargaining
agreements,” Caterpillar, 482 U.S. at 394, then federal common law displaces New York law with regard to the
arbitrator’s duties and obligations, and the latter—including its rationality obligation—is inapplicable, id. at 393
(“Once an area of state law has been completely pre-empted, any claim purportedly based on that pre-empted state
law is considered, from its inception, a federal claim, and therefore arises under federal law.”). Whether the
arbitrator was obligated to act rationally, then, as that term is understood in the New York state authorities Petitioner
cites, see Dkt. 5 ex. 2 (Verified Pet.) at ¶¶ 33-37, turns on the complete-preemption dispute at issue here. The Court
therefore refers to that obligation as an “alleged” one.


                                                    Page 8 of 15
grounds that (1) there was “corruption, fraud or misconduct in procuring the award”; (2) the

arbitrator was not impartial; (3) the “arbitrator . . . exceeded his power or so imperfectly

executed it that a final and definite award upon the subject matter submitted was not made”; or

(4) the parties or the arbitrator failed “to follow the procedure of” arbitration laid out in other

parts of the statute. N.Y. C.P.L.R. § 7511(b)(1)(i)-(iv).

         New York courts have incorporated the rationality obligation into the third of these

provisions, treating an award that is irrational and groundless as one rendered in excess of the

arbitrator’s power to resolve the parties’ dispute. See, e.g., Nat’l Cash Register Co. v. Wilson,

171 N.E.2d 302, 305 (N.Y. 1960) (“As to the Company’s contention that the arbitrators

‘exceeded their powers’ within the meaning of section [7511’s statutory predecessor] it is

enough to point out that . . . arbitrators may be said to have done so only if they gave a

completely irrational construction to the provisions in dispute and, in effect, made a new contract

for the parties.”). 6 Put differently, New York courts understand the rationality obligation to be a

statutorily-imposed constraint on an arbitrator’s power over a dispute that is imputed into the

legal instrument (either a private agreement or a statute) from which the arbitrator derives his

authority. Like other duties that state law may read into an agreement (the implied duty of good

faith and fair dealing being another example), it may be that parties rarely expressly incorporate

New York law’s rationality obligation into an arbitration agreement. But it is nonetheless a



6
          See also, e.g., Rochester City Sch. Dist. v. Rochester Teachers Ass’n, 362 N.E.2d 977, 980-81 (N.Y. 1977)
(“Although the courts will not disturb an arbitrator’s award because of his failure to interpret documents literally or
in accordance with substantive principles of law or rules of evidence . . . his power to fashion a remedy is not
unlimited. If the arbitrator’s award is ‘completely irrational’ it may be considered misconduct on his part or it may
be said that he exceeded his power. The relief which he fashions is circumscribed by the bounds of the relationship
between the parties.”); Lentine v. Fundaro, 278 N.E.2d 633, 635 (N.Y. 1972) (“An award may be vacated under
CPLR 7511 . . . where the construction of a document is ‘completely irrational’ . . . or where the document expressly
limits or is construed to limit the powers of the arbitrators, hence, narrowing the scope of arbitration . . . .”); In re
Shand, 428 N.Y.S.2d 462, 465 (N.Y. App. Div. 1980) (“The classic interpretation of [N.Y. C.P.L.R. section
7511(b)(1)(iii)] is that the arbitrator will be deemed to have exceeded his power if he gives a completely irrational
construction to the parties’ governing agreement . . . .”).


                                                    Page 9 of 15
potent background principle that, under New York law, is automatically integrated into the

contract—CBA or otherwise—that gives the arbitrator her power in the first place. To the extent

the arbitrator fails to fulfill it, her award is in excess of her authority, and a court has the

corresponding power under New York law to annul the award.

        Viewed this way, it becomes clear that the principle Petitioner seeks to enforce here—the

arbitrator’s purported obligation to issue, and Petitioner’s corresponding entitlement to, an award

that is rational and grounded in evidence and reason, see Dkt. 5 ex. 2 (Verified Pet.) at ¶¶ 33-

37—is “founded directly on rights created by [the] collective-bargaining agreement[]” between

Respondent and Petitioner’s union. Caterpillar, 482 U.S. at 394. Petitioner’s suit under N.Y.

C.P.L.R. section 7511(b) is, therefore, completely preempted by Section 301 of the LMRA. 7

        The Court finds further confirmation of this conclusion in the New York Court of

Appeals’s citation to federal case law regarding the limitations federal common law imposes on

an arbitrator’s powers pursuant to a CBA and the corresponding authority of a court to review

and nullify arbitral awards under Section 301. In United Steelworkers of America v. Enterprise

Wheel & Car Corp., 363 U.S. 593, 597 (1960), the U.S. Supreme Court clarified that in the

labor–management context, the scope of an arbitrator’s authority to resolve a dispute is a

creature of the parties’ CBA and, consequently, a court’s authority under federal common law to

confirm or vacate the award is a function of whether the arbitrator acted within his CBA-




7
          Respondent proceeds along a somewhat different route, asserting that because this petition to vacate has
“its genesis” in an arbitration proceeding undertaken pursuant to a CBA with a mandatory arbitration clause,
resolving the petition “requires interpretation of the CBA.” Dkt. 14 (Mem. in Opp. to Mot. to Remand) at 5; see
also id. at 8 (“[W]hat Plaintiff seeks is not vindication of her NYCHRL claims, but reversal of the arbitrator’s
decision that dismissed her claim within the confines of the rules and procedures of the CBA-mandated forum. This
forum and process only exist because of the applicable CBA.”). Because the Court concludes that Section 301
preempts this petition because it is “founded directly on rights created by collective-bargaining agreements,”
Caterpillar, 482 U.S. at 394, it need not address whether the petition’s resolution is “substantially dependent on
analysis of a [CBA],” id. (internal quotation marks omitted). These are related but distinct paths to Section 301
preemption; complete preemption under one obviates any need to address the other.


                                                 Page 10 of 15
conferred powers when issuing it. 8 See Enterprise Wheel & Car Corp., 363 U.S. at 597-98

(“[A]n arbitrator is confined to interpretation and application of the collective bargaining

agreement; he does not sit to dispense his own brand of industrial justice. He may of course look

for guidance from many sources, yet his award is legitimate only so long as it draws its essence

from the collective bargaining agreement. When the arbitrator’s words manifest an infidelity to

this obligation, courts have no choice but to refuse enforcement of the award.”). A few months

later, interpreting Section 7511(b)(1)(iii)’s predecessor statute in National Cash Register Co.,

171 N.E.2d at 305, the New York Court of Appeals cited Enterprise Wheel & Car Corp. in

support of the proposition that an “arbitrator[] may be said to have” “exceeded [his or her]

powers” within the meaning of that provision “only if [he or she] gave a completely irrational

construction to the provisions in dispute and, in effect, made a new contract for the parties.” The

New York Court of Appeals’s reliance on Enterprise Wheel & Car Corp. in National Cash

Register indicates that it understood an arbitrator’s rationality obligation under Section

7511(b)(1)(iii)’s predecessor statute to be an implied limitation on the powers bestowed on the

arbitrator by the CBA-embedded arbitration agreement from which she derives her authority, just

as federal common law impliedly obligates an arbitrator not to “dispense his own brand of

industrial justice” but instead requires him to “draw[] [his award’s] essence from the collective

bargaining agreement” from which he derives his authority, Enterprise Wheel & Car Corp., 563

U.S. at 597. To attack an arbitrator’s award in a labor dispute as irrational under New York law,

then, is essentially to assert that the arbitrator violated a duty implied into the parties’ arbitration



8
          The “court” could be a federal court or a state court, so long as the court is applying federal common law to
either (1) a claim pleaded as a state-law claim but completely preempted by Section 301 or (2) a claim expressly
invoking Section 301. See United Steelworkers of Am. v. Rawson, 495 U.S. 362, 368 (1990) (“[T]he [Supreme]
Court has made clear that § 301 is a potent source of federal labor law, for though state courts have concurrent
jurisdiction over controversies involving collective-bargaining agreements, . . . state courts must apply federal law in
deciding those claims . . . .”).


                                                   Page 11 of 15
agreement—and is, therefore, an attack designed to vindicate a right “created by [the] collective-

bargaining agreement[]” of which the arbitration agreement is an essential part, Caterpillar, 482

U.S. at 395; see also Enterprise Wheel & Car Corp., 563 U.S. at 596 (“[T]he arbitrators under

these collective agreements are indispensable agencies in a continuous collective bargaining

process.”).

       The Court notes that the authorities on which the parties rely do not neatly resolve

whether Section 301 of the LMRA creates federal-question jurisdiction over a petition brought

under N.Y. C.P.L.R. section 7511 to vacate an arbitrator’s award issued pursuant to an

arbitration clause that is part of a CBA. It is obvious, as Respondent points out, that Section 301

can provide federal-question jurisdiction over a petition to confirm or vacate an arbitral award.

See Dkt. 14 (Mem. in Opp. to Mot. to Remand) at 6. But none of the cases Respondent cites for

that proposition says anything about whether the rationality obligation Section 7511(b)(1)(iii)

purports to impose on an arbitrator converts a petition to vacate an award issued after a CBA-

required arbitration into a claim “founded directly on rights created by collective-bargaining

agreements” or “substantially dependent on analysis of a collective-bargaining agreement,” as

complete preemption under Section 301 requires, Caterpillar, 482 U.S. at 394 (internal quotation

marks omitted). Respondents’ cases also arose from claims whose resolution would far more

obviously require substantial interpretation of a CBA than Petitioner’s. See, e.g., NBCUniversal

Media v. Pickett, No. LA CV17-01404, 2017 WL 4708019, at *1, 4-6 (C.D. Cal. July 19, 2017)

(holding that court had Section 301 jurisdiction over a petition to compel arbitration in the first

instance pursuant to CBA’s arbitration clause); Basir v. New Carlton Rehab. & Nursing Ctr., No.

13-CV-5726, 2015 WL 5579863, at *3-4 (E.D.N.Y. Sept. 22, 2015) (holding that Section 301

preempted petition under N.Y. C.P.L.R. to vacate award on ground that arbitrator rendered “his

decision outside of the time constraints set forth in the CBA”). Similarly, Petitioner may be

                                           Page 12 of 15
correct that “[c]ourts routinely hold that allegations based on state law violations are not

preempted by Section 301,” but none of the cases she cites, see Dkt. 15 (Reply in Supp. of Mot.

to Remand) at 2, addresses whether Section 301 preempts a state-law claim seeking to vindicate

a state-imposed limitation on the authority conferred on an arbitrator by a CBA. The cases she

cites are, therefore, inapposite. 9

         The question whether Section 301 of the LMRA completely preempts this particular

petition is not cleanly controlled by existing authority. But after examining the nature of the

right the petition seeks to vindicate—one which, as discussed, New York law purports to imply

into the CBA arbitration clause that gave rise to the arbitrator’s authority in the first place—the

Court must conclude that the petition is “founded directly on rights created by [a] collective-

bargaining agreement[],” Caterpillar, 482 U.S. at 394; see also Allis-Chalmers, 471 U.S. at 220

(“The right that [the plaintiff] asserts is rooted in contract . . . .”). It is therefore completely

preempted by Section 301 of the LMRA, and this Court has federal-question jurisdiction over the

petition. 10 Caterpillar, 482 U.S. at 393.




9
         Petitioner may very well be correct that in parsing the propriety of the arbitrator’s disposition of her
NYCHRL claims, the Court would not need to analyze, or even consult, the CBA, which does not supply the
substantive rules of decision relevant to the merits of those claims. As noted, however, see supra n.7, whether
resolution of this petition is “substantially dependent on analysis of a collective-bargaining agreement,” Caterpillar,
482 U.S. at 394 (internal quotation marks omitted), is irrelevant because the petition is “founded directly on rights
created by [a] collective-bargaining agreement,” id.
10
         To be clear, the Court’s holding is confined solely to N.Y. C.P.L.R. section 7511 petitions seeking to
vacate a decision issued by an arbitrator pursuant to an arbitration agreement contained in a CBA on the ground that
the decision “exceeded [the arbitrator’s] power” within the meaning of Section 7511(b)(1)(iii). The Court expresses
no opinion on whether Section 301 of the LMRA preempts petitions brought under other parts of Section 7511 or of
the N.Y. C.P.L.R. And, of course, Section 301 has no application to a petition seeking to vacate an award issued
pursuant to an arbitration agreement not contained in a CBA or similar labor-related contract, or to a petition seeking
to vacate an award issued pursuant to a state statute mandating arbitration outside the labor context, see, e.g., In re
Shand, 428 N.Y.S.2d at 446 (assessing rationality of arbitral award issued pursuant to New York statute
“require[ing] insurers to submit to binding arbitration of no-fault claims at the option of the insured”).


                                                   Page 13 of 15
     B. Default

         Having denied Petitioner’s motion to remand, the Court turns next to Petitioner’s

assertion that Respondent defaulted on this petition while it was in state court and is therefore

“required to move to vacate the default” in this Court, “just as [Respondent] would be required to

do in state court.” Dkt. 12 (Mem. in Supp. of Mot. to Remand) at 7.

         Petitioner’s argument rests on a false premise. Although Respondent concedes that it did

not respond to this petition by the return date Petitioner set in her notice of petition, see Dkt. 14

(Mem. in Opp. to Mot. to Remand) at 3 n.4 (“[I]t is true that [Respondent] did not respond to

[Petitioner’s] short-noticed petition in Supreme Court . . . .”), this Court can find no evidence—

and Petitioner does not provide any—that Petitioner ever applied for a default or default

judgment against Respondent, as New York law requires, see N.Y. C.P.L.R. § 3215, let alone

that the New York County Supreme Court issued any certificate, judgment, or order noting a

default or entering a default judgment. 11 Petitioner repeatedly refers to her petition as having

been “marked” as “fully submitted” while in state court, see Dkt. 12 (Mem. in Supp. of Mot. to

Remand) at 2 (“[O]n May 4, 2018, [the] New York State Supreme Court marked [Petitioner’s]

Article 75 proceeding as fully submitted.”); see also id. at 7, but the court’s docket reflects no

entry to that effect, see App. B, and Petitioner offers no documentation of such an order. In the

absence of any certificate, judgment, or order in the state court evidencing a default or default

judgment against Respondent, there is, quite simply, nothing for Respondent to move to vacate. 12




11
         The state court’s docket—of which the Court takes judicial notice, see Int’l Star, 146 F.3d at 70—reflects
the entry of a pro forma order dismissing this petition in light of its removal to this Court. See App. B. That is, of
course, not the kind of default or default judgment to which Petitioner and Rule 55(c) refer.
12
         Because the Court rejects Petitioner’s vacatur argument on other grounds, it need not resolve Respondent’s
argument (offered without citation to authority) that the petition was improperly noticed under New York law and
therefore “defective ab initio.” Dkt. 14 (Mem. in Opp. to Mot. to Remand) at 2 n.2.


                                                   Page 14 of 15
                                           CONCLUSION

          For the foregoing reasons, Petitioner’s motion to remand this case to state court is

DENIED. Petitioner’s argument that Respondent is “required to move to vacate [a] default,”

Dkt. 12 (Mem. in Supp. of Mot. to Remand) at 7, is rejected.

          Because Petitioner’s N.Y. C.P.L.R. section 7511 claim is completely preempted by

Section 301 of the LMRA, it “must either be treated as a § 301 claim . . . or dismissed as pre-

empted by federal labor-contract law.” Allis-Chalmers, 471 U.S. at 220. No later than

February 22, 2019, each party must submit a letter brief of no more than five pages addressing

whether this case should be dismissed with prejudice because Petitioner’s only claim is

completely preempted by federal law or, in the alternative, whether Petitioner should be granted

leave to amend her petition to plead a claim under Section 301 asserting that the arbitrator’s

decision on her NYCHRL claims exceeded the arbitrator’s authority under the CBA’s arbitration

clause.



SO ORDERED.
                                                             ________________________
Date: February 4, 2019                                          VALERIE CAPRONI
      New York, New York                                      United States District Judge




                                             Page 15 of 15
Appendix A
FILED: NEW YORK COUNTY CLERK 12/21/2014 02:48 PM         INDEX NO. 161115/2014
NYSCEF DOC. NO. 7                                  RECEIVED NYSCEF: 12/21/2014
Appendix B
       NYSCEF                                       Document List
       New York County Supreme Court               Index # 651680/2018               Created on:01/10/2019 08:14 PM

Case Caption:   Aferdita Collaku - v. - Temco Service Industries, Inc.
Judge Name:     Nancy Bannon
Doc#     Document Type/Information                               Status        Date Received      Filed By
1        PETITION                                                Processed     04/06/2018         Krakower, T.

2        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Arbitrator's Award
3        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Summons and Complaint
4        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 12-20-16
5        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 12-22-16
6        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 4-24-17
7        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 4-27-17
8        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 6-1-17
9        EXHIBIT(S)                                              Processed     04/06/2018         Krakower, T.
         Hearing 6-22-17
10       NOTICE OF PETITION ACCOMPANYING                         Processed     04/06/2018         Krakower, T.
         COMMENCEMENT DOC(S)

11       RJI -RE: NOTICE OF PETITION                             Processed     04/06/2018         Krakower, T.

12       EXHIBIT(S)                                              Processed     04/12/2018         Krakower, T.
         Arbitration Joint Exhibit - Contractor's Agreement
13       EXHIBIT(S)                                              Processed     04/12/2018         Krakower, T.
         Arbitration Petitioner Ex 1 - Summons and Complaint

14       EXHIBIT(S)                                                Processed   04/12/2018         Krakower, T.
         Arbitration Petitioner Ex 2 - 2004 Sexual Harassment
         Policy
15       EXHIBIT(S)                                                Processed   04/12/2018         Krakower, T.
         Arbitration Petitioner Ex 4,5 - R Shtylla Notes
16       EXHIBIT(S)                                                Processed   04/12/2018         Krakower, T.
         Arbitration Petitioner Ex 6 - R Shtylla Notes Translation

17       EXHIBIT(S)                                              Processed     04/12/2018         Krakower, T.
         Arbitration Respondent Ex 1 - Employee Instructions

18       EXHIBIT(S)                                          Processed         04/12/2018         Krakower, T.
         Arbitration Respondent Ex 2a - Unemployment Hearing
         Day 1
19       EXHIBIT(S)                                          Processed         04/12/2018         Krakower, T.
         Arbitration Respondent Ex 2b - Unemployment Hearing
         Day 2
20       EXHIBIT(S)                                          Processed         04/12/2018         Krakower, T.
         Arbitration Petitioner Ex 7 - 12-9-09 Lawless Memo


                                                                                                       Page 1 of 2
       NYSCEF                                     Document List
       New York County Supreme Court             Index # 651680/2018            Created on:01/10/2019 08:14 PM


Doc#    Document Type/Information                             Status      Date Received      Filed By
21      EXHIBIT(S)                                            Processed   04/12/2018         Krakower, T.
        Arbitration Petitioner Ex 8 - Unemployment Decision

22      ADMISSION OF SERVICE                                  Processed   04/19/2018         Krakower, T.

23      COURT NOTICE                                          Processed   04/30/2018         Court User

24      NOTICE                                                Processed   05/16/2018         Court User

25      NOTICE OF REMOVAL / REMAND (POST RJI)                 Processed   05/23/2018         Weinberg, H.

26      DECISION + ORDER ON MOTION                            Processed   08/21/2018         Court User

27      NOTICE OF ENTRY                                       Processed   08/29/2018         Weinberg, H.
        Decision and Order dated August 17, 2018




                                                                                                  Page 2 of 2
